PER CURIAM.
This is an appeal from a final order awarding benefits under the workers’ compensation statute. We reverse the portion of the order awarding medical benefits but in all other respects we affirm without discussion.
Approximately three years after her accident, Lisa L. Johnson began a course of treatment with an unauthorized psychiatrist, Dr. Arturo Gonzalez. The employer had authorized psychiatric treatment but had referred Johnson to Dr. Rafael Gomez. Johnson requested payment for past and future treatment with Dr. Gonzalez, which the employer denied. Under section 440.13(3), Florida Statutes (1991), the statute in effect at the time of the accident, a claimant has a duty to make the employer aware that she objects to further treatment by the authorized physician before she will be entitled to authorization of an alternate provider. See Marcy v. Charlotte County Sheriffs Office, 599 So.2d 1319 (Fla. 1st DCA 1992). The record does not contain any evidence that Johnson made her dissatisfaction with Dr. Gomez known to the employer. Therefore, she failed to comply with the dictates of section 440.13(3), and the judge of compensation claims should not have authorized payment for medical care provided by Dr. Gonzalez.
We therefore reverse that portion of the order awarding payment for past and future psychiatric treatment with Dr. Gonzalez. In all other respects, the order is affirmed.
Affirmed in part and reversed in part.
BENTON, VAN NORTWICK and PADOVANO, JJ., concur.